Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent Peter Reynolds Coladarci is suspended from the practice of law for three months, as recommended by the Review Board. Suspension effective October 17, 2005. Respondent Peter Reynolds Coladarci shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Fitzgerald, J., took no part.